Citation Nr: 0031997	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and canal stenosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.  

This appeal arises from a March 1999 rating decision of the 
Buffalo, New York, regional office (RO) which denied service 
connection for degenerative disc disease and canal stenosis 
of the lumbar spine.  The notice of disagreement was received 
in April 1999.  The statement of the case was issued in May 
1999.  The veteran's substantive appeal the Board of 
Veterans' Appeals (Board) was received in June 1999.


REMAND

The veteran reports that he currently suffers from a 
disability of the low back.  He contends his diagnosed 
degenerative disc disease and canal stenosis of the 
lumbosacral spine was caused by the trauma he experienced 
when he was wounded in action in Vietnam.  Specifically, he 
recalls being violently thrown to the ground when a mortar 
round landed within six feet of his position.  He says he 
sustained shell fragment wounds to his right shoulder, low 
back, and buttocks.  The veteran states he and another 
soldier were unable to walk following the explosion, and that 
they had to wait overnight in a foxhole until they could be 
flown by a helicopter to a field hospital.  He avers that his 
ability to walk (use his lower extremities) resumed 
approximately two days after his initial injury.  He 
expresses confusion as to why his service medical records 
fail to reflect the problems he had with walking.  With 
regard to this history, and based upon the fact that the 
veteran was a recipient of the Combat Action Ribbon, his 
representative argues that the provisions of 38 U.S.C.A. 
§ 1154(b) should be applied.

Prior to rendering a final decision on the issue of service 
connection for degenerative disc disease and canal stenosis 
of the lumbar spine, the Board finds that there are 
procedural defects that must be addressed and corrected.  
Significant changes in the law pertaining to the duty to 
assist a veteran in the development of a claim for 
compensation occurred during the pendency of this appeal.  In 
particular, the law now states the following in regard to 
providing a VA medical examination in the context of the duty 
to assist:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

*      *      *      *      *

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) n such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.


Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(a), (d)).

Here, service medical records reflect that the veteran was 
air-evacuated with a shell fragment wound of the right 
shoulder in June 1968.  There are no contemporaneous medical 
findings pertaining to an injury of the low back.  However, 
as X-rays taken in October 1969 revealed a small metallic 
foreign body, measuring 3 millimeters in size, in the soft 
tissues on the posterior aspect of the spinous process of L-
4, service connection for the residuals of a shell fragment 
wound of the low back with retained foreign body was granted 
in November 1969.

There is also evidence that the veteran has a current 
diagnosis of status post degenerative disc disease and canal 
stenosis of the low back.  Further, in a letter received in 
April 1999, H.J. Silberstein, M.D., opined that there could 
be an etiological relationship between the veteran's 
degenerative disc disease of the lumbar spine and his war 
injuries, if it were documented that the veteran did have 
difficulty moving his lower extremities as a result of his 
in-service injury.  In other words, there is evidence that 
the veteran has been diagnosed as having degenerative disc 
disease and canal stenosis of the low back, and that said 
disability "may be" associated with injuries sustained 
during his active military service.

In our preliminary analysis of the foregoing, the Board notes 
there is no indication that Dr. Silberstein had the 
opportunity to review the veteran's claims folder, which 
includes reports of several VA examinations conducted between 
July 1970 and June 1983.  The probative value of his opinion 
is therefore limited.  Moreover, the report of a March 1999 
VA orthopedic examination contained no discussion of the 
etiology of the veteran's low back disorder.  Therefore, in 
order to comply with the newly prescribed tenets of the 
Veterans Claims Assistance Act, the veteran should be 
afforded a VA orthopedic examination in an attempt to 
determine the nature, severity, and etiology of his low back 
disorder.




Thus, the Board finds that additional development is 
considered necessary, and this case is therefore rRmanded to 
the RO for the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all private (non-VA) 
and VA medical care providers who have treated 
him, since his service separation, for his low 
back problem.  After securing the necessary 
releases, the RO should obtain any such records 
and permanently associate them with the claims 
file.

2.  Upon completion of the above development, the 
RO should schedule the veteran for a VA orthopedic 
examination. The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner prior to the examination.  
All indicated testing should be conducted.  After 
clinical evaluation of the veteran and 
consideration of his medical history, the examiner 
should state whether it is at least likely as not 
that the veteran's present degenerative disc 
disease and canal stenosis of the lumbar spine 
(and/or any other low back disorder found) is 
etiologically related to injuries sustained during 
his active military service.  All opinions 
expressed should be supported by reference to 
pertinent evidence.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.


4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  
For further guidance on the processing of this 
case in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
Court decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions of 
38 U.S.C.A. § 1154(b), 38 C.F.R. §§ 3.303(d) and 
3.304(d) and 38 C.F.R. § 3.655, if applicable.  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


